Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  
Applicant has amended the claims to state that the second integrity information contains “information” about the at least one system state of the first system including a presence of an installed item of software, or a running operating system.  Examiner asserts that this newly added claim limitation is too broad to overcome the currently cited prior art.

Examiner argues at minimum, that the prior art teaches “information” about software including the presence of an installed item.  The purpose of the prior art is integrity attestation of software modules and a summary of said software in order to approve execution of validated and trusted software.  Therefore the prior art teaches including a presence of an installed item of software.
While not needed for the independent claims, Examiner asserts that both Goldman and Schunter additionally teach that the software modules in question may be an operating system.  Specific citations for this limitation may be found below in the rejection of claim 17.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aciicmez US 2009/0300348 in view of Goldman US 10,541,816 in view of Schunter US 7,770,000.


As per claims 1, 10, 11, 12,  (Currently Amended) Aciicmez teaches A method for computer-aided inspection and cryptographic confirmation of at least one system state of a first system using a confirmation device the method comprising: recording first integrity information of the first system that comprises an integrity value, at least one measured value and at least one item of measurement information, wherein: the at least one measured value and the at least one item of measurement information are recorded in at least one measurement of the at least one system state, the integrity value is calculated depending on the at least one measured value, the integrity value is cryptographically confirmed by a first trust module of the first system; [0026] [0027] (measures state and then calculates hash value using TPM and validating hash)  Aciicmez teaches transmitting the first integrity information to the confirmation device inspecting the first integrity information in the confirmation device (2) against a first inspection rule; 
Aciicmez teaches cryptographically confirming the second integrity information using a second trust module in the confirmation device. [0053][0054] Figure 1 (the confirmation device/server has its own TPM module)  

Goldman teaches outputting second integrity information, wherein the second integrity information comprises at least one of a summary and generalization of the first integrity information and wherein the second integrity information contains information about the at least one system state of the first system including a presence of an installed item of software or a running operating system (Column 7 lines 1-16) (Column 5 line 63- Column 6 line 10) (teaches software measurement log of software modules where a software module may be an OS) Goldman teaches the confirmed second integrity information is at least one of provided to the first system and inspected against a second inspection rule in the first system, and provided to a second system and inspected against a third inspection rule in the second system. (Column 7 lines 1-50)  (sends the message back from third party server to the first system to be inspected in order to proceed with software module preparation)

It would have been obvious to one of ordinary skill in the art to use the second integrity information of Taylor with the system of Goldman because it increases security.

Schunter teaches outputting second integrity information by the confirmation device wherein the second integrity information comprises part of the first integrity information and at least one of a summary and a generalization of the first integrity information including a presence of an 


It would have been obvious to one of ordinary skill in the art to use Schunter with the previous combination at the time the invention was filed because it provides mutual security. 

As per claim 14. (Currently Amended) A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for computer-aided inspection and cryptographic confirmation of at least one system state of a first system using a confirmation device, the method comprising: recording first integrity information of the first system that comprises an integrity value, at least one measured value and at least one item of measurement information, wherein: the at least one measured value and the at least one item of measurement information are recorded in at least one measurement of the at least one system state, the integrity value is calculated depending on the at least one measured value, the integrity value is cryptographically confirmed by a first trust module of the first system; [0026] [0027] 


Goldman teaches  outputting second integrity information,
 wherein the second integrity information comprises at least one of a summary and a generalization of the first integrity information; and 13/130,6745cryptographically confirming the second integrity information using a second trust module in the confirmation device.
(Column 7 lines 1-16)

It would have been obvious to one of ordinary skill in the art to use the second integrity information of Taylor with the system of Goldman because it increases security.


Schunter teaches outputting second integrity information by the confirmation device wherein the second integrity information comprises part of the first integrity information and at least one of a summary and a generalization of the first integrity information (Column 8 line 55 to Column 9 line 20) (teaches the verification proxy composing a report that is based in part on quotes, log files and configs to send to verifier)

As per claim 5. Goldman teaches The method as claimed in laim 1, wherein the first integrity information is inspected in the confirmation device 


As per claim 6. Aciicmez teaches The method as claimed in laim 1, wherein the second integrity information is confirmed in the confirmation device 


As per claim 8. Goldman teaches The method as claimed in laim 1, wherein the second integrity information comprises information about a security status of the first system

As per claim 9. Aciicmez teaches The method as claimed in laim 1, wherein a data exchange 

As per claim 15, Goldman teaches the confirmation device is part of the first system (Column 11 lines 30-40)  (client and server are both part of a first system)



As per claim 17, Goldman teaches the second integrity information contains information about an operating system of the first system. (Column 5 line 63 to Column 6 line 10) (teaches the software module which is measured may be an OS)

Shunter additionally teaches said information about an OS. (Column 2 lines 34-65) (teaches a process of software measurements in a chain, including OS) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aciicmez US 2009/0300348 in view of Goldman US 10,541,816 in view of Schunter US 7,770,000 in view of Berger US 10,228,924.

As per claim 4. Berger teaches The method as claimed in laim 1, wherein the confirmation device a basis of the first integrity information and transmits information about the weak points to the first 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to report the weakness because it allows corrective measures to be taken. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aciicmez US 2009/0300348 in view of Goldman US 10,541,816 in view of Schunter US 7,770,000 in view of Mersh US 2016/0098555.


As per claim 7. Mersh teaches The method as claimed in claim 1, wherein the integrity value is calculated using measurements of the system state of the first system 

It would have been obvious to one of ordinary skill in the art to use the nonce of Mersh with the prior combination because it prevents replay attacks.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439